       Case
      Case   4:20-cv-03612Document
           4:20-cv-03612   Document13-1
                                    9 Filed on 11/18/20
                                          Filed         in TXSD
                                                on 12/02/20      PagePage
                                                            in TXSD   1 of 81 of 11




                            Case 4:20-cv-0J612 Document 1 Filed
                        on 10/22/20 in TXSD Page 1 of 7UNITED
                        STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF TEXAS


 Kelly Thomas,
 V.




 Plaintiff,

 Kelly Thomas,

                         Plaintiff,              Case No. 4:20-cv-03612

 v.
  Life
 Life  Protect
      Protect   24/7,
              24/7,   Inc.
                    Inc.   d/b/a
                         d/b/a
 Life Protect 24/7,
 Life Protect 24/7,
                                                  Complaint and Demand for Jury Trial
                         Defendant.



                          Defendant.

                              F IRST AMENDED COMPLAINT

        Kelly Thomas (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Life Protect 24/7, Inc. d/b/a Life Protect 24/7 (Defendant):

                                       INTRODUCTION

        1.     PlaintiffsPlaintiff’s First Amended Complaint is based on the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. §227 and § 302.101 of the Texas Business &

Commercial Code.

                                JURISDICTION AND VENUE

        2.     This Court has subject-matter jurisdiction over the TCPA claims in this action

                                                   1
     Case
    Case   4:20-cv-03612Document
         4:20-cv-03612   Document13-1
                                  9 Filed on 11/18/20
                                        Filed         in TXSD
                                              on 12/02/20      PagePage
                                                          in TXSD   2 of 82 of 11



under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012)

(2012)        (confirming that 28 U.S.C. § 1331 grants the United States district courts

federal-question subject-matter jurisdiction to hear private civil suits under the TCPA).

         3.     This Court has supplemental jurisdiction over PlaintiffsPlaintiff’s related state law

claims pursuant to 28 U.S.C. § 1367.




                                                      1
       Case
     Case
    Case   4:20-cv-03612Document
         4:20-cv-03612            1 9 Filed
                         Document13-1  Filedonon1012/02/20
                                                   11/2218/20  in TXSD
                                                           in TXSD     Page
                                                                     Page    3 11
                                                                          3 of
       4:20-cv-03612



       4.      This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       6.      Plaintiff is a natural person residing in Katy, Texas 77494.

       7.      Plaintiff is a “person” as that term is defined by 47 LU.S.C. § 153(39).

       8.      Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 6160 Commander Parkway, Norfolk, Virginia 23502.

       9.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       10.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       11.     Plaintiff has a residential and personal cellular telephone number.

       12.     Plaintiff has only used this phone number as a residential and personal cellular

telephone.

       13.     Beginning in or around September 2019, Defendant repeatedly called Plaintiff on

her residential and personal cellular phone on a repetitive and continuous basis for solicitation

purposes.

       14.     Plaintiff did not request information from Defendant and Defendant did not have

consent to contact Plaintiff.

       15.     Plaintiff was also not interested in purchasing a medical alert device and did not

seek information regarding a medical alert device.

       16.     15.Plaintiff has been on the Do Not Call Registry since July 14, 2008.

                                                      2
     Case
    Case   4:20-cv-03612Document
         4:20-cv-03612   Document13-1
                                  9 Filed on 11/18/20
                                        Filed         in TXSD
                                              on 12/02/20      PagePage
                                                          in TXSD   4 of 84 of 11



       17.     16.Defendant’s calls to Plaintiff were not made for “emergency purposes.”

       18.     17.On each occasion, Plaintiff answered the call and heard a pre-recorded voice

before anyone came on the line, indicating to her that the call was made using an automated

telephone dialing system.


                                                  2
       19.     18.When Plaintiff spolcespoke with a live individual, she was solicited to purchase

one of Defendant’s medical alert devices.

       20.     19.On or about December 30, 2019, in order to ascertain who was responsible for

the calls, Plaintiff purchased a medical alert device from Defendant during a telephone call itthat

Defendant placed to her. See Exhibit “A.”

       21.     Defendant mailed information to Defendant following this purchase and the

paperwork received clearly reflected that item she had purchased was from Defendant. See Id.

       22.     20.On January 2, 2020, Defendant charged PlaintiffsPlaintiff’s credit card in the
               amount of

$39.99. SeeS ee Exhibit “B.”

       23.     21.The undersigned has confirmed that the telephone numbers listed on the credit

card statement —– 888-313-7236 and 855-463-5906 —– belong to Defendant.

       24.     When you call both numbers an automated message plays indicating that you have

reached “Life Protect 24/7.”

       25.     Defendant is not registered as a telephone solicitor with the Texas Secretary of

State as required by the Texas Business and Commerce Code.

       26.     This   was      confirmed    by   checking   if   Defendant   was   registered     at:

https://direct.sos.state.tx.us/telephone/TelephoneSearch.asp

       27.     22.Upon information and belief, Defendant conducts business in a manner which

                                                     3
    Case
   Case   4:20-cv-03612Document
        4:20-cv-03612   Document13-1
                                 9 Filed on 11/18/20
                                       Filed         in TXSD
                                             on 12/02/20      PagePage
                                                         in TXSD   5 of 85 of 11



violates the Telephone Consumer Protection Act.

       28.    COUN




                                                  3
      Case
     Case   4:20-cv-03612Document
          4:20-cv-03612   Document13-1
                                   9 Filed on 11/18/20
                                         Filed         in TXSD
                                               on 12/02/20      PagePage
                                                           in TXSD   6 of 86 of 11



                                   C OUN T I
                    DEPENDANTD EFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

        29.    23.Plaintiff incorporates the forgoing paragraphs as though the same were set forth

at length herein.

        30.    24.The TCPA prohibits placing calls using an automatic telephone dialing system

or automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        31.    25.Defendant initiated multiple telephone calls to PlaintiffsPlaintiff’s cellular

telephone number using an automatic telephone dialing system.

        32.    26.The dialing system used by Defendant to call PlaintiffsPlaintiff’s cellular

telephone calls telephone numbers without being prompted by human intervention before each call.



        3

        33.    27.The dialing system used by Defendant to call Plaintiff has the present and/or

future capacity to dial numbers in a random and/or sequential fashion.

        34.    28.Defendant’s calls were not made for “emergency purposes.”

        35.    29.Defendant’s calls to Plaintiff ’s cellular telephone without any prior express

consent,.

        36.    30.Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

Not Call Registry since July 14, 2008.

        37.    31.Defendant’s acts as described above were done with malicious, intentional,

willful, reckless, wanton and negligent disregard for PlaintiffsPlaintiff’s rights under the law and

with the purpose of harassing Plaintii‘f,Plaintiff.

                                                      4
      Case
     Case   4:20-cv-03612Document
          4:20-cv-03612   Document13-1
                                   9 Filed on 11/18/20
                                         Filed         in TXSD
                                               on 12/02/20      PagePage
                                                           in TXSD   7 of 87 of 11



        38.     32.The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        39.     33.As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                 COUNC OUN T II
                    DEFENDANTD EFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        40.     34.Plaintiff incorporates the forgoing paragraphs as though the same were set forth

at length herein.

        41.     35.The TCPA prohibits any person or entity of initiating any telephone solicitation

to




a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

                                                   4
        42.     36.Defendant contacted Plaintiff on her residential cellular telephone despite the

fact that Plaintiff has been on the Do Not Call Registry since July 14, 2008.

        43.     37.Defendant called Plaintiff on two or more occasions during a single calendar

year despite PlaintiNsPlaintiff’s registration on the Do Not Call list.

        44.     38.defendantDefendant’s acts as described above were done with malicious,

intentional, willful, reckless, wanton and negligent disregard for PlaintiffsPlaintiff’s rights under

the law and with the purpose of harassing Plaintiff.

                                                       5
     Case
    Case   4:20-cv-03612Document
         4:20-cv-03612   Document13-1
                                  9 Filed on 11/18/20
                                        Filed         in TXSD
                                              on 12/02/20      PagePage
                                                          in TXSD   8 of 88 of 11



        45.     39.The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.




                                                     5
     Case
    Case   4:20-cv-03612Document
         4:20-cv-03612   Document13-1
                                  9 Filed on 11/18/20
                                        Filed         in TXSD
                                              on 12/02/20      PagePage
                                                          in TXSD   9 of 89 of 11



        46.     40.As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                COUNTC OUNT III
                                  DEFENDANT
                        D EFENDANT VIOLATED § 302.101 OF
                     THET HE TEXAS BUSINESS & COMMERICAL CODE

        47.     41.Plaintiff incorporates the forgoing paragraphs as though the same were set forth

at length herein.

        48.     42.§302.101 of the Texas Business & Commerce Code prohibits sellers from

engaging in telephone solicitation from a location in this state or to a purchaser located in this state

unless the seller obtains a registration certificate from the Office of the Secretary of State for the

business location from which the solicitation is made.




                                                       5
           Case 4:20-cv-03612 Document 1 Filed on 1U/22/20 in TXSD Page 6 of 7
        49.     43.Defendant violated § 302.101 of the Texas Business & Commercial Code when

its representatives engaged in continuous and repetitive telCphonetelephone solicitation of

Plaintiff without obtaining a registration certificate from the Office of the Secretary of State.

        50.     44.§302.302(a) of the Texas Business & Commerce Code provides that a person

who violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.


                                                       6
  Case
Case    4:20-cv-03612Document
     4:20-cv-03612    Document13-1
                               9 Filed on on
                                    Filed 11/18/20 in TXSD
                                             12/02/20       Page
                                                      in TXSD    10 of108 of 11
                                                               Page



   Wherefore, Plaintiff, Kelly Thomas, respectfully prays for judgment as follows:

          a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                  227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

          b.      Statutory damages of $500.00 per violative telephone call (as provided

                  under 47 U.S.C. § 227(b)(3)(B));

          c.      Additional statutory damages of $500.00 per violative telephone call (as

                  provided under 47 U.S.C. § 227(C);

          d.      Treble damages of $1,500.00 per violative telephone call (as provided

                  under 47 U.S.C. § 227(b)(3));

          e.      Additional treble damages of $1,500.00 per violative telephone call (as

                  provided under 47 U.S.C. § 227(C);

          f.      StataLoryda cgas    cf$],000       ¿c:YiolGLon(asp:ovidcd    undc:Statutory

                  damages of $5,000 per violation (as provided under §302.302(&a) of the

                  Texas Business & Commerce Code);

   Case 4:20-cv-03G12 Document 1 Filed on 10/22/20 in TXSD Page 7 of 7
          g.     All reasonable attorneys’ fees, witness fees, court costs and other litigation

                  costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business &

                  Commerce Code;

          h.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

          i.      Any other relief this Honorable Court deems appropriate.




                            DEMANDD EMAND FOR JURY TRIAL

   Please take notice that Plaintiff, Kelly Thomas, demands a jury trial in this case.


                                                 7
    Case
  Case    4:20-cv-03612Document
       4:20-cv-03612    Document13-1
                                 9 Filed on on
                                      Filed 11/18/20 in TXSD
                                               12/02/20       Page
                                                        in TXSD    11 of118 of 11
                                                                 Page




                                          Respectfully submitted,

Dated: 1011/2218/2020                     By: s /Artv L. Benneco[[Ginsbwrg
                                          Amy L. Bennecoff Ginsburg Amy
                                          L. Bennecoff Ginsburg, Esq.
                                          Kimmel & Silverman, P.C.
                                          30 East Butler Pike
                                          Ambler, PA 19002
                                          Phone: 215-540-8888 Facsimile: 877-788-2864
                                          Email: aginsburpfJcrcdii1aiv.conta
                                          ginsburg@creditlaw.com




  7




                                            8
